EXHIBIT 99.1 FIRSTSERVICE CORPORATION INTERIM FINANCIAL STATEMENTS First Quarter June 30, 2007 - 4 - Three months ended June 30 2007 2006 Revenues $ 419,312 $ 325,504 Cost of revenues 255,737 205,147 Selling, general and administrative expenses 116,343 83,090 Depreciation 4,605 3,685 Amortization of intangibles other than brokerage backlog 2,219 1,158 Amortization of brokerage backlog 1,055 2,073 Operating earnings 39,353 30,351 Interest expense, net 3,309 2,736 Other income, net (note 5) (1,278 ) (2,155 ) Earnings before income taxes and minority interest 37,322 29,770 Income taxes (note 7) 12,328 10,229 Earnings before minority interest 24,994 19,541 Minority interest share of earnings 6,912 5,408 Net earnings before cumulative effect of change in accounting principle 18,082 14,133 Cumulative effect of change in accounting principle, net ofincome tax (note 11) - (1,353 ) Net earnings $ 18,082 $ 12,780 Net earnings (loss) per share (note 10) Basic Before cumulative effect of change in accounting principle $ 0.61 $ 0.47 Cumulative effect of change in accounting principle - (0.04 ) $ 0.61 $ 0.43 Diluted Before cumulative effect of change in accounting principle $ 0.56 $ 0.43 Cumulative effect of change in accounting principle - (0.04 ) $ 0.56 $ 0.39 The accompanying notes are an integral part of these financial statements. - 5 - FIRSTSERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands of US Dollars) - in accordance with generally accepted accounting principles in the United States June 30, 2007 March 31, 2007 Assets Current assets Cash and cash equivalents $ 85,668 $ 99,038 Restricted cash 8,249 16,930 Accounts receivable, net of allowance of $9,680 (March 31, 2007- $8,637) 186,470 163,581 Mortgage loans receivable 3,614 13,716 Income taxes recoverable 4,210 8,796 Inventories 33,724 31,768 Prepaids and other assets 20,399 17,593 Deferred income taxes 10,954 10,935 353,288 362,357 Other receivables 5,933 7,215 Fixed assets 75,474 66,297 Other assets 32,020 28,952 Deferred income taxes 3,625 5,238 Intangible assets 113,761 95,809 Goodwill 288,276 251,130 519,089 454,641 $ 872,377 $ 816,998 Liabilities and shareholders’ equity Current liabilities Accounts payable $ 44,044 $ 35,668 Accrued liabilities 164,822 169,861 Income taxes payable 4,775 5,229 Unearned revenues 26,537 20,632 Long-term debt - current (note 8) 21,564 22,119 Deferred income taxes 3,329 3,318 265,071 256,827 Long-term debt - non-current (note 8) 220,805 213,030 Other liabilities 12,370 4,876 Deferred income taxes 34,342 29,084 Minority interest 55,956 48,306 323,473 295,296 Shareholders’ equity Capital stock 80,660 80,108 Contributed surplus 7,070 6,557 Receivables pursuant to share purchase plan (1,232 ) (1,232 ) Retained earnings 186,101 175,346 Cumulative other comprehensive earnings 11,234 4,096 283,833 264,875 $ 872,377 $ 816,998 The accompanying notes are an integral part of these financial statements. - 6 - FIRSTSERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) (in thousands of US Dollars, except share information) - in accordance with generally accepted accounting principles in the United States Issued and outstanding shares Capital stock Contributed surplus Receivables pursuant to share purchase plan Retained earnings Cumulative other comprehensive earnings Total shareholders’ equity Balance, March 31, 2006 30,055,788 $ 75,687 $ 2,163 $ (1,635 ) $ 160,392 $ 1,145 $ 237,752 SAB 108 adjustment (note 2) - (5,377 ) - (5,377 ) Comprehensive earnings: Net earnings - 12,780 - 12,780 Foreign currency translation adjustments - 1,533 1,533 Unrealized loss on available-for-sale equity securities, net of income taxes of $502 - (2,290 ) (2,290 ) Comprehensive earnings 12,023 Subordinate Voting Shares: Stock option expense - - 378 - - - 378 Stock options exercised 84,000 839 - 839 Purchase for cancellation (317,200 ) (950 ) - - (6,836 ) - (7,786 ) Balance, June 30, 2006 29,822,588 $ 75,576 $ 2,541 $ (1,635 ) $ 160,959 $ 388 $ 237,829 Balance, March 31, 2007 29,922,888 $ 80,108 $ 6,557 $ (1,232 ) $ 175,346 $ 4,096 $ 264,875 FIN 48 adjustment (note 7) - (4,200 ) - (4,200 ) Comprehensive earnings: Net earnings - 18,082 - 18,082 Foreign currency translation adjustments - 5,105 5,105 Unrealized gain on available-for-sale equity securities, net of income taxes of $446 - 2,033 2,033 Comprehensive earnings 25,220 Subordinate Voting Shares: Stock option expense - - 513 - - - 513 Stock options exercised 90,550 860 - 860 Issued for purchase of minority interest 3,556 84 - 84 Purchased for cancellation (121,400 ) (392 ) - - (3,127 ) - (3,519 ) Balance, June 30, 2007 29,895,594 $ 80,660 $ 7,070 $ (1,232 ) $ 186,101 $ 11,234 $ 283,833 The accompanying notes are an integral part of these financial statements. - 7 - FIRSTSERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands of US Dollars) - in accordance with generally accepted accounting principles in the United States Three months ended June 30 2007 2006 Cash provided by (used in) Operating activities Net earnings from continuing operations $ 18,082 $ 14,133 Items not affecting cash: Depreciation and amortization 7,879 6,916 Deferred income taxes (183 ) (2,802 ) Minority interest share of earnings 6,912 5,408 Other 828 (858 ) Changes in non-cash working capital: Accounts receivable (15,874 ) (22,671 ) Mortgage loans receivable 10,102 (3,203 ) Inventories (1,957 ) (3,154 ) Prepaids and other assets (2,665 ) 2,555 Payables and accruals 2,495 (4,491 ) Unearned revenues 5,905 6,601 Net cash provided by (used in) operating activities 31,524 (1,566 ) Investing activities Acquisitions of businesses, net of cash acquired (note 3) (50,141 ) (34,021 ) Purchases of minority shareholders’ interests, net (note 4) (1,830 ) (1,862 ) Purchases of fixed assets (11,229 ) (6,463 ) Increases in other assets (2,933 ) (874 ) Decreases in other receivables 1,282 823 Increase in other liabilities 3,694 - Proceeds on sale of equity securities - 1,651 Changes in restricted cash 8,681 - Net cash used in investing activities (52,476 ) (40,746 ) Financing activities Increase (decrease) in long-term debt, net 6,887 (14,991 ) Repurchases of Subordinate Voting Shares, net (2,659 ) (6,947 ) Dividends paid to minority shareholders of subsidiaries (1,791 ) (716 ) Net cash provided by (used in) financing activities 2,437 (22,654 ) Effect of exchange rate changes on cash 5,145 (249 ) Decrease in cash and cash equivalents (13,370 ) (65,215 ) Cash and cash equivalents, beginning of period 99,038 167,938 Cash and cash equivalents, end of period $ 85,668 $ 102,723 The accompanying notes are an integral part of these financial statements. - 8 - FIRSTSERVICE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (Unaudited) (in thousands of US Dollars, except per share amounts) 1. DESCRIPTION OF THE BUSINESS - FirstService Corporation (the “Company”) is a provider of property services to commercial, residential and institutional customers in North America and various other countries around the world.The Company’s operations are conducted through four segments: Commercial Real Estate Services, Residential Property Management, Property Improvement Services and Integrated Security Services. 2. SUMMARY OF PRESENTATION - These condensed consolidated financial statements have been prepared by the Company in accordance with the disclosure requirements for the presentation of interim financial information pursuant to applicable Canadian securities law.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America have been condensed or omitted in accordance with such disclosure requirements, although the Company believes that the disclosures are adequate to make the information not misleading.These interim financial statements should be read in conjunction with the consolidated financial statements for the year ended March 31, 2007. These interim financial statements follow the same accounting policies as the most recent annual financial statements, except for FASB Interpretation No. 48,
